Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is considered to be Volz et al. (WO 2015/158692 A1), which was discussed in the previous office actions.  The prior art fails to teach or to render obvious the combination of host material and specific dopant compounds in a structured EL device as specifically claimed in independent claims 1 and 22.  Also, the prior art fails to teach or to render obvious the very specific compounds of claim 23.  
Claims 1-13, 18, 20, 22 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786